November 17, 2016 Via Edgar U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: Lyn Shenk, Branch Chief, Office of Transportation and Leisure Re: The Providence Service Corporation Form 10-K for the Fiscal Year Ended December31, 2015 Filed March11, 2016 Form 8-K Filed August 1, 2016 File No.001-34221 Dear Mr.Shenk: The following information and comments are submitted in response to the letter dated September 16, 2016 (the “ Comment Letter ”), from the U.S. Securities and Exchange Commission (the “ Commission ”) to The Providence Service Corporation (the “ Company ”), setting forth the comments of the Commission staff (the “ Staff ”) on the Form 10-K filed by the Company on March11, 2016 (the “ 5 Form 10-K ”) and the Form 8-K furnished by the Company on August 1, 2016 (the “ Form 8-K ”). The headings and numbered paragraphs below correspond to those set forth in the Comment Letter. The Staff’s comment is set forth in bold, followed by the Company’s response to the comment. Form 10-K for Fiscal Year Ended December 31, 2015 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 36 Results of Operations 1. Please quantify each of the cited factors that contributed to material changes in revenues between periods. See Item 303(a)(3)(iii) of Regulation S-K and section 501.04 of the staff’s Codification of Financial Reporting Releases for guidance. Response: The Company notes the Staff’s comment and will quantify the factors that contributed to material changes in revenues between periods in the Results of Operations portion of Management’s Discussion and Analysis of Financial Condition and Results of Operations in its future periodic reports filed with the Commission. Since receiving the Comment Letter, the Company filed its quarterly report on Form 10-Q for the period ended September 30, 2016 on November 9, 2016. Under Results of Operations within Management’s Discussion and Analysis of Financial Condition and Results of Operations, the Company quantified the impact of the material drivers of the Company’s revenues between periods, with a focus on its NET Services segment, which accounted for the significant changes in revenues, excluding the effects of changes in currency exchange rates. The changes in revenues in the Company’s other reporting segment—WD Services—were immaterial on a consolidated basis for the periods presented, after excluding the effects of changes in currency exchange rates. 700 Canal Street, Third Floor ● Stamford, Connecticut 06902 ● 203/307.2800 ● www.prscholdings.com Note 23: Segments, page 113 2. You disclose that in prior periods all corporate direct and indirect costs were allocated to the reporting segments. In fiscal 2015 you changed your segment reporting method to now report corporate direct and indirect costs separately, with an allocation of only direct expenses incurred by corporate on behalf of the segments. Please disclose the reason for the change as well as discuss the impact the change had on operating income (loss) for each segment. See ASC 280-10-29(b) and (d). Response: As disclosed in the 2015 Form 10-K, as of the date of such filing, the Company had three reportable and operating segments: NET Services, WD Services, and HA Services. The Company’s segments reflect how the Company’s chief operating decision maker (“
